Exhibit 10.3 Debt Conversion Agreement of C. Robb, dated April 12, 2010


DEBT CONVERSION AGREEMENT
 
THIS DEBT CONVERSION AGREEMENT (the "Agreement") is effective as of April 12,
2010 (the “Effective Date”)


BETWEEN


ON4 COMMUNICATIONS, INC.
10575 N.114th Street, Suite 103
Scottsdale, AZ 85259
 (the "Company")
 


AND


CAMERON ROBB
10575 N.114th Street, Suite 103
Scottsdale, AZ 85259


 
(“Robb”)
 
WHEREAS:
 
A.  
Robb is a President and Chief Executive Officer of the Company, who is receiving
compensation from the Company for his consulting services related to these
capacities.

 
B.  
The Company owes Robb $127,409 for his consulting services provided through that
date.

 
C.  
Further, Robb provided an operating loan to the Company in the amount of
$67,065, which is unsecured and accrues interest at 10%. As at March 23, 2010,
we have recorded accrued interest of $16,616.

 
D.  
The Company wishes to convert all aforementioned amounts owed to Robb into
shares of its common stock.

 
THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
1. CONVERSION OF DEBT
 
1.1
Robb and the Company hereby agree to convert $211,090 of the debt owed to Robb
by the Company, and evidenced by the Loan Agreement, into shares of the
Company’s common stock at US $0.07 per share for an aggregate total of
3,015,571shares (the “Shares”)

 
2. ISSUANCE OF SHARES
 
2.1
The Company hereby agrees to issue the Shares to Robb in accordance with the
terms of the subscription agreement attached as Exhibit A.



3. MISCELLANEOUS


3.1
Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.



3.2
Titles and Captions.  All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.



3.3
Further Action.  The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.

 
3.4  
Good Faith, Cooperation and Due Diligence.  The parties hereto covenant, warrant
and represent to each other good faith, complete cooperation, due diligence and
honesty in fact in the performance of all obligations of the parties pursuant to
this Agreement.  All promises and covenants are mutual and dependent.

 
3.5  
Savings Clause.  If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.

 
3.6  
Assignment.  This Agreement may not be assigned by either party hereto without
the written consent of the other, but shall be binding upon the successors of
the parties.

 
3.7  
Notices.  All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, to the party to be notified.  Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses or by such other means as either party may
designate, upon at least five days written notice, to the other party.

 
3.8  
Entire agreement.  This Agreement and the attached Exhibit A contain the entire
understanding and agreement among the parties. There are no other agreements,
conditions or representations, oral or written, express or implied, with regard
thereto. This Agreement may be amended only in writing signed by all parties.

 
3.9  
Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

 
3.10  
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Agreement.  In the event that the document is signed by one party and
faxed to another the parties agree that a faxed signature shall be binding upon
the parties to this Agreement as though the signature was an original.

 
3.11  
Successors.  The provisions of this Agreement shall be binding upon all parties,
their successors and assigns.

 
3.12  
Counsel.  The parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.

 
3.13  
Jurisdiction.  The parties hereby attorn to the jurisdiction of the provincial
and federal courts located in the city of Vancouver, British Columbia for all
matters arising from this Agreement.

 
IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.
 
 
2

--------------------------------------------------------------------------------

 
 
ON4 COMMUNICATIONS, INC.
 
Per:
/s/ Penny Green
Penny Green, CFO
 

 
/s/ Cameron Robb
Cameron Robb
 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A


ON4 COMMUNICATIONS, INC.
SUBSCRIPTION AGREEMENT
(THE “AGREEMENT”)


The undersigned subscriber (the “Subscriber”) hereby subscribes for and agrees
to purchase 3,015,571 common shares of On4 Communications, Inc. (the “Company”)
at US$0.07 per share (the “Shares”) for aggregate proceeds of US$211,090 (the
“Funds”), all on the terms and subject to the conditions set forth in Schedule
“A” attached hereto.


EXECUTION BY SUBSCRIBER
 

--------------------------------------------------------------------------------

Tax ID or social insurance number
 
Cameron Robb                                                                   
Name of Subscriber
 
 
 
 

--------------------------------------------------------------------------------

Signature of Individual Subscriber or
Authorized Signatory of Subscriber
(if Subscriber is not an individual)
 

--------------------------------------------------------------------------------

15,850,000 shares of common
stock                                                                   
Number and type of securities of the Company
directly and indirectly held by the Subscriber
 
 
10575 N.114th Street, Suite
103                                                                   
Address of Subscriber
 
Scottsdale, AZ
85259                                                                   
 
N/A                                                                   
Name of Contact Person, if Subscriber not an individual
 
( 408 )
629-8832                                                                  
Telephone Number of Subscriber or Contact Person
 
   

--------------------------------------------------------------------------------

Facsimile Number of Subscriber or Contact Person

 
Executed by the Subscriber this 12th day of April, 2010.
 
Please complete the following section if you require the certificate(s)
representing the Shares to appear in the name of an intermediary, such as your
broker, or require the certificate(s) delivered to an address other than that
shown above.
 
REGISTRATION INSTRUCTIONS
DELIVERY INSTRUCTIONS
 
________________________________________
Name to appear on certificate(s)
 
_________________________________________
Name and account reference, if applicable
 
________________________________________
Account reference, if applicable
 
_________________________________________
Contact Person
 
_____________________________________
Address of Intermediary
 
________________________________________
 
 
_________________________________________
Address for Delivery
 
________________________________________
 

 
ACCEPTED by the Company this 12th day of April, 2010.
 
Per:                                            
       Penny Green, CFO
 
 
4

--------------------------------------------------------------------------------

 
 
Schedule “A”
 
In consideration of the covenants and agreements herein, and the payment of one
dollar made by each party to the other, the receipt and sufficiency of which is
acknowledged by each party, the parties agree as follows:
 
Delivery of Documents and Funds
 
The Subscriber hereby delivers to the Company:
 
1.  
a completed and executed copy of this Agreement;

 
2.  
for all Subscribers: a completed and executed Investor Exemptions Questionnaire
attached as Schedule “B” and in the case of a subscription for the Shares by
Subscriber acting as trustee or agent for a principal, the Subscriber shall
provide the Company an Accredited Investor Questionnaire in the form set forth
in Schedule “B” for each trust, beneficial owner and/or principal for which the
Subscriber is acting as trustee or agent;

 
3.  
if the Subscriber is a U.S. Person, additionally: a completed and executed
Accredited Investor Questionnaire attached as Schedule “C” and in the case of a
subscription for the Shares by Subscriber acting as trustee or agent for a
principal, the Subscriber shall provide the Company an Accredited Investor
Questionnaire in the form set forth in Schedule “C” for each trust, beneficial
owner and/or principal for which the Subscriber is acting as trustee or agent;
and

 
4.  
a certified check or bank draft for the Funds made payable to “On4
Communications, Inc.”

 
Closing
 
The closing of the transactions contemplated by this Agreement (the “Closing”)
will take place as subscriptions are received by the Company.
 
At Closing, the Company will deliver to the Subscriber the certificates
representing the Shares and an agreement representing the Warrants purchased by
the Subscriber registered in the name of the Subscriber or as directed on the
cover page of this Agreement.
 
Subscriber’s Representations, Warranties, Covenants, Acknowledgements and
Agreements
 
1.  
The Subscriber represents and warrants to the Company, and acknowledges that the
Company is relying on these representations and warranties to, among other
things, ensure that it is complying with all of the applicable securities
legislation, that:

 
(a)  
the Subscriber is purchasing as principal and is either :

 
(i)  
not a U.S. person and is not acquiring the Shares for the account or benefit of
any U.S. person; OR

 
(ii)  
a U.S. person who is purchasing the Shares in a transaction that does not
require registration under the U.S. Securities Act.

 
(b)  
if the Subscriber is a resident of an “International Jurisdiction” (which means
a jurisdiction other than British Columbia), then:

 
(i)  
the Subscriber is knowledgeable of, or has been independently advised as to, the
applicable securities legislation of the International Jurisdiction which would
apply to this subscription, if there are any;

 
(ii)  
the Subscriber is purchasing the Shares pursuant to exemptions under the
securities legislation of that International Jurisdiction or, if such is not
applicable, the Subscriber is permitted to purchase the Shares under the
applicable securities legislation of the International Jurisdiction without the
need to rely on exemptions; and

 
(iii)  
the applicable securities legislation does not require the Company to make any
filings or seek any approvals of any kind whatsoever from any regulatory
authority of any kind whatsoever in the International Jurisdiction; and

 
 
5

--------------------------------------------------------------------------------

 
 
the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii) and (iii) above
to the satisfaction of the Company, acting reasonably;
 
(c)  
if the Subscriber is a U.S. Person (as defined under Regulation S promulgated
under the United States Securities Act of 1933, as amended (the “U.S. Securities
Act”), which definition includes an individual resident in the United States and
an estate or trust of which any executor or administrator or trustee,
respectively, is a U.S. Person), then:

 
(i)  
the Subscriber understands that the Shares have not been and will not be
registered under the U.S. Securities Act or any applicable state securities
laws, and that the sale contemplated hereby is being made in reliance on an
exemption from registration pursuant to Section 4(6) of the U.S. Securities Act
to accredited investors (as that term is defined in Rule 501(a) of Regulation D
under the U.S. Securities Act, (an “Accredited Investor”)); AND

 
(ii)  
the Subscriber agrees that if it decides to offer, sell or otherwise transfer
any of the Shares, it will not offer, sell or otherwise transfer any of such
Shares directly or indirectly, unless:

 
(A)  
the Company’s securities are publicly traded on a national securities exchange,
the Nasdaq Stock Market or the OTC Bulletin Board; or

 
(B)  
the Company consents, in its sole discretion, in writing to such transfer and
the transfer is made outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the U.S. Securities Act
(“Regulation S”) (or such successor rule or regulation then in effect), if
applicable, and in compliance with applicable state securities laws and it has
prior to such sale furnished to the Company an opinion of counsel, in a form
reasonably satisfactory to the Company regarding compliance with Rule 904 and
any applicable state securities laws; or the transfer is made pursuant to an
exemption from the registration requirements under the U.S. Securities Act
provided by Rule 144A or 144 thereunder, if available, and in accordance with
any applicable state securities laws and it has prior to such sale furnished to
the Company an opinion of counsel, in a form reasonably satisfactory to the
Company regarding compliance with Rule 144A or 144, as applicable, and any
applicable state securities laws; AND

 
(iii)  
the Subscriber understands and acknowledges that upon the issuance thereof, and
until such time as the same is no longer required under applicable requirements
of the U.S. Securities Act or applicable state securities laws, the certificates
representing the Shares shall bear, the following legends:

 
If the Subscriber is a Canadian resident:
 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  “UNITED STATES” AND “U.S. PERSON” ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.”
 
and
 
“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR MONTHS AND A DAY AFTER THE
LATER OF (i) THE PURCHASE OF THESE SECURITIES AND (ii) THE DATE THE ISSUER
BECAME A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.”
 
 
6

--------------------------------------------------------------------------------

 
 
If the Subscriber is a U.S. resident:
 
“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.  “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”
 
and if the Shares are being sold outside of the United States in accordance with
Rule 904 of Regulation S, the legend Regulations S legend may be removed by
providing a declaration to the Company’s registrar and transfer agent in such
form as the Company may prescribe, including an opinion of counsel that such
sale complies with the requirements of the U.S. Securities Act;
 
(d)  
the Subscriber acknowledges that:

 
(i)  
no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Shares;

 
(ii)  
there is no government or other insurance covering the Shares;

 
(iii)  
there are risks associated with the purchase of the Shares;

 
(iv)  
there are restrictions on the Subscriber’s ability to resell the Shares and it
is the responsibility of the Subscriber to find out what those restrictions are
and to comply with them before selling the Shares;

 
(v)  
the Subscriber is restricted from using certain of the civil remedies available
under the applicable securities legislation;

 
(vi)  
the Subscriber may not receive information that might otherwise be required to
be provided to the Subscriber under the applicable securities legislation if the
exemptions were not being used;

 
(vii)  
the Company is relieved from certain obligations that would otherwise apply
under the applicable securities legislation if the exemptions were not being
used; and

 
(viii)  
the Company is relying  on exemptions in applicable securities laws from the
requirements to provide the Subscriber with a prospectus and to sell the Shares
through a person registered to sell securities and the Subscriber understands
that the exemptions release the Company from the requirements to provide the
Subscriber with a prospectus and to sell Stock through a person registered to
sell securities under the Securities Act (British Columbia) and, as a
consequence of acquiring Stock pursuant to those exemptions, certain
protections, rights and remedies provided by the Securities Act (British
Columbia), including statutory rights of rescission or damages, will not be
available to the Subscriber;

 
(e)
the Subscriber is subscribing for the Shares as principal for its own account
and not for the benefit of any other person (within the meaning of applicable
securities laws) and not with a view to resale or distribution of all or any of
the Shares or, if it is not subscribing as principal, it acknowledges that the
Company may be required by law to disclose to certain regulatory authorities the
identity of each beneficial Subscriber for the Shares for whom it is acting;

 
(f)
the Shares are subject to a number of resale restrictions, including a
restriction on trading.  Until the restriction on trading expires, the
Subscriber will not be able to trade the Shares unless the Shares are registered
or the Subscriber complies with an exemption from the prospectus requirements;



 
(g)
the offer and sale of these Shares was not accomplished by an advertisement or
other general solicitation (and the Subscriber has not attended any seminar or
meeting whose attendees have been invited by general solicitation or general
advertisement) and the Subscriber was not induced to purchase the Shares as a
result of any advertisement or general solicitation made by the Company; and

 
(h)
if the Subscriber is a corporation, the Subscriber is a valid and subsisting
corporation and was not organized for the purpose of acquiring the Shares, has
the necessary corporate capacity and authority to execute and deliver this
Agreement and to observe and perform its covenants and obligations hereunder and
has taken all necessary corporate action in respect thereof, or, if the
Subscriber is an individual, a partnership, syndicate, trust or other form of
unincorporated organization, the Subscriber has the necessary legal capacity and
authority to execute and deliver this Agreement and to observe and perform its
covenants and obligations hereunder and has obtained all necessary approvals in
respect thereof, and, in either case, upon the Company executing and delivering
this Agreement, this Agreement will constitute a legal, valid and binding
contract of the Subscriber enforceable against the Subscriber in accordance with
its terms and neither the agreement resulting from such acceptance nor the
completion of the transactions contemplated hereby conflicts with, or will
conflict with, or results, or will result, in a breach or violation of any law
applicable to the Subscriber, any constating documents of the Subscriber or any
agreement to which the Subscriber is a party or by which the Subscriber is
bound; and

 
 
7

--------------------------------------------------------------------------------

 
 
2.  
this subscription is given for valuable consideration and may not be withdrawn
or revoked by the Subscriber;

 
3.  
the Company may for any reason, at any time before acceptance of this Agreement,
terminate the offering of Shares and, upon termination, the Company will return
the Funds to the Subscriber without interest or deduction;

 
4.  
the Shares will be subject to the following resale or transfer restrictions:

 
(a)  
the Shares will be subject to resale restrictions under applicable securities
legislation including resale restrictions under the Securities Act (British
Columbia) which include a hold period of at least four months;

 
(b)  
the Subscriber will not be able to resell, assign or otherwise dispose of the
Shares unless they are subsequently distributed under a prospectus, registration
statement or in compliance with all applicable resale restrictions;

 
(c)  
the Company may be required to legend the certificates representing the Shares
regarding these and any other restrictions on resale; and

 
(d)  
while the Company has agreed use its commercially reasonably efforts to include
the Shares in a registration statement covering the resale of same pursuant to
“piggy-back” registration rights, the Company is under no obligation to file a
registration statement, or register the resale of the Shares under a prospectus
or registration statement, or assist the Subscriber in complying with any
exemption from the prospectus or registration statement requirements or resale
restrictions set out under applicable securities legislation; provided, however,
that in connection with any underwritten public offering by the Company, during
the period of duration (not to exceed 180 days) specified by the Company and an
underwriter of common stock of the Company following the effective date of a
registration statement of the Company with respect to such offering, the
Subscriber will not, to the extent requested by the Company and such
underwriter, directly or indirectly sell, offer to sell, contract to sell
(including, without limitation, any short sale), grant any option to purchase,
pledge, or otherwise transfer or dispose of (other than to donees who agree to
be similarly bound) any of the Shares of the Company held by the Subscriber at
any time during such period except common stock included in such
registration.  If requested by such underwriter, the Subscriber agrees to
execute a lock-up agreement in such form as the underwriter may reasonably
propose.

 
5.  
the Subscriber will not resell, assign or otherwise dispose of the Shares other
than in accordance with all applicable securities legislation and the
requirements of any exchange or over-the-counter market upon which any
securities of the Company are then listed;

 
6.  
the Subscriber’s investment in the Shares is speculative and involves a high
degree of risk, substantial financing for the Company may be required in the
future, and there is no assurance that any such additional financing can be
obtained;

 
7.  
the Subscriber is able to bear the economic risks of an investment in the
Shares, including, without limiting the generality of the foregoing, the risk of
losing part or all of the Funds, and the inability to sell, convert, exchange or
transfer the Shares at a price which would enable the Subscriber to recoup his,
her or its investment in the Shares;

 
8.  
other than any persons to whom the Company has agreed to pay a brokerage or
finder’s fee, there is no person acting or purporting to act in connection with
the transactions contemplated herein who is entitled to any brokerage or
finder’s fee.  If any person establishes a claim that any fee or other
compensation is payable in connection with this subscription for the Shares, the
Subscriber covenants to indemnify and hold harmless the Company with respect
thereto and with respect to all costs reasonably incurred in the defence
thereof;

 
     9.
theSubscriber, and each beneficial person for whom it is contracting hereunder,
have been advised to consult their own legal advisors with respect to trading in
the Shares and with respect to the resale restrictions imposed by the securities
laws of the state in which the Subscriber resides, the U.S. Securities Act and
the rules and regulations thereunder, and any other applicable securities laws,
and acknowledges that no representation has been made respecting the applicable
hold periods or other resale restrictions applicable to such securities which
restrict the ability of the Subscriber (or others for whom it is contracting
hereunder) to resell such securities, that the Subscriber (or others for whom it
is contracting hereunder) is solely responsible to find out what these
restrictions are and the Subscriber is solely responsible (and the Company is
not in any way responsible) for compliance with applicable resale restrictions
and the Subscriber is aware that it (or beneficial persons for whom it is
contracting hereunder) may not be able to resell such securities except in
accordance with limited exemptions under the securities laws (including the U.S.
Securities Act) and other applicable securities laws;

 
 
8

--------------------------------------------------------------------------------

 
 
10.  
the Subscriber will execute, deliver, file and otherwise assist the Company in
filing, any report, undertaking or document with respect to the purchase, sale,
conversion or exchange of the Shares as required by counsel for the Company;

 
11.  
the Subscriber hereby authorizes the Company to correct any minor errors in, or
complete any minor information missing from, any document which has been
executed by the Subscriber and delivered to the Company with respect to this
Subscription;

 
12.  
if, for any reason, the offering of Shares is terminated or the Subscriber’s
subscription is rejected, the Subscriber will have no claims against the
Company, its directors and officers, shareholders, agents, advisors, and
affiliates and shall have no interest in the Company or in any property or
assets of the Company;

 
13.  
Subscriber acknowledges that there are risks associated with the purchase of and
investment in the Shares and the Subscriber, and each beneficial person for whom
it is contracting hereunder, is knowledgeable, sophisticated and experienced in
business and financial matters and is capable of evaluating the merits and risks
of an investment in the Shares, fully understands the restrictions on resale of
the Shares and is able to bear the economic risk of an investment in the Shares;

 
14.  
the Subscriber is familiar with the aims and objectives of the Company and the
proposed use of the proceeds received by the Company from the sale of the Shares
and is aware of the risk and other characteristics of an investment in the
Shares;

 
15.  
in evaluating the merits and risks of an investment in the Shares, the
Subscriber has relied solely upon the advice of his, her or its legal, tax and
investment advisors and not any oral or written statement made by, or on behalf
of, the Company or its advisors;

 
16.  
THE SUBSCRIBER IS RESPONSIBLE FOR OBTAINING HIS, HER OR ITS OWN LEGAL,
INVESTMENT AND TAX ADVICE;

 
17.  
the Company may pay a commission or fee in respect of the sale of the Shares;

 
18.  
the Subscriber and each beneficial person for whom it is acting is a resident in
the jurisdiction set out on the face page of this Agreement.  Such address was
not created and is not used solely for the purpose of acquiring the Shares and
the Subscriber and any beneficial person was solicited to purchase in such
jurisdiction and is acquiring the Shares for its own account or for the account
of another Accredited Investor (as defined in Rule 501(a) of Regulation D under
the U.S. Securities Act) over which the Subscriber exercises sole investment
discretion, and as to which the Subscriber has the authority to make the
statements set forth in this Agreement, in each case not with a view to, or for
offer or sale in connection with, any resale, distribution or other disposition
of the Shares in any transaction that would be in violation of the U.S.
Securities Act or applicable state securities laws; and

 
19.  
The Subscriber, if an individual, is at least 18 years of age.  If Subscriber is
an association or entity, each individual member of the association or entity is
at least 18 years of age.  If Subscriber is acquiring the Shares for the account
of another person, such person, if an individual is at least 18 years of age, or
if such person is an association or entity, each individual member of the
association or entity is over 18 years of age.

 
 
9

--------------------------------------------------------------------------------

 
 
Reliance Upon Representations, Warranties, Covenants, Acknowledgements and
Agreements
 
The Subscriber acknowledges that the representations, warranties, covenants,
acknowledgements and agreements contained in this Agreement are made with the
intent that they may be relied upon by the Company, and the Subscriber hereby
agrees to indemnify the Company, its officers, directors, employees and agents
against all losses, claims, costs, expenses and damages or liabilities which
they may suffer or incur caused or arising from their reliance thereon.  The
Subscriber covenants that the foregoing representations, warranties, covenants,
acknowledgements and agreements will be true at the time of execution of this
Agreement and at the date of issuance of the Shares and agrees that they shall
survive the purchase by the Subscriber of the Shares.
 
Representations and Warranties of the Company
 
The Company represents and warrants that:
 
(a)  
the Company is a valid and subsisting corporation duly incorporated and in good
standing under the laws of the jurisdiction in which it is incorporated;

 
(b)  
the Company is duly registered and licensed to carry on business in the
jurisdictions in which it carries on business or owns property where required
under the laws of those jurisdictions;

 
(c)  
the issued capital of the Company consists of 258,444 shares of common stock and
no shares of preferred stock, and the outstanding shares of the Company are
fully paid and non-assessable;

 
(d)  
the Company will reserve or set aside sufficient shares in its treasury to issue
the Shares and any shares of common stock resulting from exercising the
Warrants;

 
(e)  
the issue and sale of the Shares by the Company does not and will not conflict
with, and does not and will not result in a breach of, any of the terms of the
Company’s incorporating documents or any agreement or instrument to which the
Company is a party; and

 
(f)  
this Agreement has been or will be by the Closing, duly authorized by all
necessary corporate action on the part of the Company, and the Company has full
corporate power and authority to undertake the offering.

 
3  
Indemnity

 
The Subscriber agrees to indemnify and hold harmless the Company and its
directors, officers, employees, agents, advisers and shareholders from and
against any and all loss, liability, claim, damage and expense whatsoever
including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation, administrative proceeding or investigation commenced or threatened
or any claim whatsoever arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber herein or in any document furnished by the
Subscriber to the Company in connection herewith.
 
Offering
 
This offering of securities forms part of a larger offering of similar
securities being made by the Company.  The offering is not subject to any
minimum subscription level and the Subscriber acknowledges that he, she or it
may be the only subscriber to the offering.
 
Costs
 
The Subscriber acknowledges and agrees that all costs and expenses incurred by
the Subscriber, including any fees and disbursements of any advisor retained by
the Subscriber relating to the purchase of the Shares, shall be borne by the
Subscriber.
 
 
10

--------------------------------------------------------------------------------

 
 
Governing Law
 
This Agreement is governed by the laws of the Province of British Columbia.  The
Subscriber, in his, her or its personal or corporate capacity and, if
applicable, on behalf of each beneficial subscriber for whom he, she or it is
acting, irrevocably attorns to the jurisdiction of the courts of the Province of
British Columbia.
 
Survival
 
The representations, warranties, covenants, acknowledgements and agreements
contained in this Agreement shall survive the Closing and will continue in full
force and effect and be binding upon the Subscriber notwithstanding any
subsequent disposition by the Subscriber of the Shares.
 
Enurement
 
This Agreement will enure to the benefit of and be binding upon the Subscriber
and the Company and their respective heirs, administrators, representatives,
successors and permitted assigns.
 
Assignment
 
This Agreement is not transferable or assignable.
 
Counterparts
 
This Agreement may be executed in as many counterparts as may be necessary and
by facsimile, each of such counterparts so executed will be deemed to be an
original and such counterparts together will constitute one and the same
instrument.


 
11

--------------------------------------------------------------------------------

 
 
  Schedule “B”
 
  INVESTOR EXEMPTIONS QUESTIONNAIRE
 
The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements for the registration and prospectus exemptions
provided for under National Instrument 45-106 (“NI 45-106”) in respect to the
issuance of the Shares pursuant to the Agreement.  The Company will rely on the
information contained in this Questionnaire for the purposes of such
determination.


The undersigned Subscriber covenants, represents and warrants to the Company
that:
 
1. they are (check one or more of the following boxes):


(a)
a director, executive officer, employee or control person of the Company or an
affiliate of the Company
 
  o
(b)
a spouse, parent, grandparent, brother, sister or child of a director, executive
officer or control person of the Company or an affiliate of the Company
 
  o
(c)
a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer or control person of the Company or an affiliate of the
Company
 
  o
(d)
a close personal friend of a director, executive officer or control person of
the Company or an affiliate of the Company
 
  o
(e)
a close business associate of a director, executive officer or control person of
the Company or an affiliate of the Company
 
  o
(f)
a founder of the Company or a spouse, parent, grandparent, brother, sister,
child, close personal friend or close business associate of a founder of the
Company
 
  o
(g)
a parent, grandparent, brother, sister or child of the spouse of a founder of
the Company
 
  o
(h)
a company, partnership or other entity which a majority of the voting securities
are beneficially owned by, or a majority of the directors are, persons or
companies as described in paragraphs (a) to (g) above
 
  o
(i)
purchasing the Shares as principal with an aggregate value of more than
CDN$150,000
 
  o
(j)
an accredited investor
 
  o



2. if the Subscriber has checked one or more of boxes b, c, d, e, f, g or h in
section 1 above, the director(s), executive officer(s), control person(s) or
founder(s) of the Company with whom the Subscriber has the relationship is:
 

     

 
(Instructions to Subscriber:  fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with.  If you have checked box h, also indicate which of a to g
describes the securityholders or directors which qualify you as box h and
provide the names of those individuals.  Please attach a separate page if
necessary).


3. If the Subscriber has ticked box j in section 1 above, the Subscriber
acknowledges and agrees that the Company shall not consider the Subscriber’s
request for the Shares for acceptance unless the undersigned provides to the
Company:
 
(i) 
the information required in sections 4 and 5; and

 
(ii)
such other supporting documentation that the Company or its legal counsel may
request to establish the Subscriber’s qualification as an Accredited Investor;



4. the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the Transaction
and the Subscriber is able to bear the economic risk of loss arising from such
Transaction;


5.  the Subscriber satisfies one or more of the categories of “accredited
investor” (as that term is defined in NI 45-106) indicated below (please check
the appropriate box):


 
an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes, but net of any related liabilities, exceeds
CDN$1,000,000;



 
an individual whose net income before taxes exceeded CDN$200,000 in each of the
two most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded CDN$300,000 in each of those years and who, in either
case, reasonably expects to exceed that net income level in the current calendar
year;



 
an individual who, either alone or with a spouse, has net assets of at least
CDN$5,000,000;



 
an entity, other than an individual or investment fund, that has net assets of
at least CDN$5,000,000 as shown on its most recently prepared financial
statements;



 
an entity registered under the securities legislation of a jurisdiction of
Canada as an advisor or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (B.C.) or any
entity organized in a foreign jurisdiction that is analogous to any such person
or entity; or



 
an entity in respect of which all of the owners of interests, direct, indirect
or beneficial, except the voting securities required by law to be owned by
directors, are persons or companies that are accredited investors.



The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber’s
eligibility to acquire the Shares under relevant securities legislation.


IN WITNESS WHEREOF, the undersigned has executed this Investor Exemptions
Questionnaire
 
/s/Cameron
Robb                                                                 Date: April
12, 2010
Signature
 
Cameron Robb
Print Name
 
CEO, President
Title (if applicable)
 
 
12

--------------------------------------------------------------------------------

 
 
Schedule “C”
 
ACCREDITED INVESTOR QUESTIONNAIRE
 
The undersigned satisfies one or more of the categories of "Accredited
Investors", as defined by Regulation D promulgated under the “U.S. Securities
Act, as indicated below:  (Please initial in the space provide those categories,
if any, of an "Accredited Investor" which the undersigned satisfies.)


oCategory 1 An organization described in Section 501(c)(3) of the United States
Internal Revenue Code, a corporation, a Massachusetts or similar business trust
or partnership, not formed for the specific purpose of acquiring the Shares,
with total assets in excess of US $5,000,000.


oCategory 2A natural person whose individual net worth, or joint net worth with
that person's spouse, on the date of purchase exceeds US $1,000,000.


oCategory 3A natural person who had an individual income in excess of
US $200,000 in each of the two most recent years or joint income with that
person's spouse in excess of US $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year.


oCategory 4 A "bank" as defined under Section (3)(a)(2) of the 1933 Act or
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act acting in its individual or fiduciary
capacity; a broker dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934 (United States); an insurance company as defined in
Section 2(13) of the 1933 Act; an investment company registered under the
Investment Company Act of 1940 (United States) or a business development company
as defined in Section 2(a)(48) of such Act; a Small Business Investment Company
licensed by the U.S. Small Business Administration under Section 301(c) or (d)
of the Small Business Investment Act of 1958 (United States); a plan with total
assets in excess of $5,000,000 established and maintained by a state, a
political subdivision thereof, or an agency or instrumentality of a state or a
political subdivision thereof, for the benefit of its employees; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974 (United States) whose investment decisions are made by a plan fiduciary,
as defined in Section 3(21) of such Act, which is either a bank, savings and
loan association, insurance company or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000, or, if a
self-directed plan, whose investment decisions are made solely by persons that
are accredited investors.


oCategory 5 A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940 (United States).


oCategory 6A director or executive officer of the Company.


oCategory 7 A trust with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act.
 
oCategory 8 An entity in which all of the equity owners satisfy the requirements
of one or more of the foregoing categories.


Note that the Subscriber claiming to satisfy one of the above categories of
Accredited Investor may be required to supply the Company with a balance sheet,
prior years' federal income tax returns or other appropriate documentation to
verify and substantiate the Subscriber's status as an Accredited Investor.
If the Subscriber is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:
___________________________________________________________________




IN WITNESS WHEREOF, I have executed this Accredited Investor Questionnaire.
 
Date: , 2010
 
Signature


__________________________________
Print Name


_________________________________
Title (if applicable)

13